department of the treasury _ se ano mar internal_revenue_service washington d c government entities - getir cb ag division re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 and sec_431 b of the internal_revenue_code code and sec_304 and sec_304 b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 d of the code sec_431 d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i absent the extension under subparagraph a the pian would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years iil the plan_sponsor has adopted a pian to improve the plan's funding status iil the pian is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager and to your authorized representatives pursuant to a power_of_attorney on file in this office to the manager - a this ruling is directed only to the taxpayer that requested it sec_6110 k of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact - sincerely yours dmna david m ziegler manager ep actuarial group
